—Judgment unanimously affirmed. Memorandum: Defendant’s conviction of grand larceny in the fourth degree is supported by legally sufficient evidence. The evidence adduced at trial, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), establishes that defendant obtained a donation of beer by misrepresenting that it would be used for a charitable event sponsored by the Greece Police Department, and that he then appropriated the beer for his own use and benefit.
Defendant failed to preserve for review the issue whether the court erred in failing to read-back the cross-examination testimony of a prosecution witness (see, People v Merrill, 169 AD2d 997, lv denied 77 NY2d 909). Were we to reach the merits of that issue, we would find no error. The jury indicated that it did not wish to hear any further testimony (cf., People v Berger, 188 AD2d 1073, 1074, lv denied 81 NY2d 881). (Appeal from Judgment of Monroe County Court, Marks, J.— Grand Larceny, 4th Degree.) Present—Denman, P. J., Green, Fallon, Wesley and Doerr, JJ.